Citation Nr: 0203379	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  96-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a personality 
disorder.  

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to July 
1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability to include schizophrenia and major 
depression; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
sinusitis and rhinitis; and denied the claims.  In May 1998, 
the Board determined that the veteran had not submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disability to include 
paranoid schizophrenia, major depression with psychotic 
features, a major depressive disorder, a paranoid personality 
disorder, and a delusional disorder; determined that he had 
not submitted well-grounded claims of entitlement to service 
connection for sinusitis and rhinitis; and denied the claims.  

In December 1998, the Unites States Court of Veterans Appeals 
(presently the United State Court of Appeals for Veterans 
Claims (Court) dismissed the veteran's appeal from the denial 
of service connection for sinusitis and rhinitis; vacated 
that portion of the Board's decision which determined that 
the veteran had not submitted new an material evidence to 
reopen his claim of entitlement to service connection for a 
psychiatric disability to include paranoid schizophrenia, 
major depression with psychotic features, a major depressive 
disorder, a paranoid personality disorder, and a delusional 
disorder; and remanded that issue to the Board for further 
action.  In August 1999, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a psychiatric 
disability and remanded the veteran's claim to the RO for 
additional action which included formal adjudication of the 
issue of service connection for a psychiatric disorder.  

In January 2000, the RO issued a supplemental statement of 
the case to the veteran and his attorney, which stated that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
psychiatric disability.  

The Board remanded the issue of entitlement to service 
connection for a psychiatric disability for formal 
adjudication.  The RO denied service connection for a 
psychiatric disability.  The case has been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran has in-service and post-service diagnoses of 
a personality disorder.  

2.  A personality disorder is not a disability for which 
service connection may be granted.

3.  The competent evidence relates delusional disorder to 
service. 


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

2.  Delusional disorder was incurred in peacetime service.  
38 U.S.C.A. §§ 1101, 1131; (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The September 1972 service entrance examination revealed a 
"normal" clinical evaluation of his psychiatric status.  
The record reveals his complaint of feeling "upset & jumpy 
all the time" on April 16, 1976.  At that time, he was in 
the process of changing duty locations and requesting an 
early discharge.  He appeared to be in a slightly nervous 
state due to his work area and had been under heavy pressure 
for several weeks.  He was prescribed Elavil and instructed 
to return in 10 days.  Three days later, he sought a 
neuropsychiatric consultation, but the record only reflects 
his treatment for an orthopedic problem that day.  

On December 15, 1977, the veteran reported to the dispensary 
for psychiatric examination per Command request.  It was 
noted that he had a well-documented history of frequent 
problems with authority and racial discrimination complaints.  
He had had captain's masts and several disciplinary problems.  
On examination, he denied any problems with the Navy prior to 
his arrival in Keyport in January 1977.  Upon his arrival, he 
felt that other petty officers had conspired and were 
prejudiced against him.  He reported having been given 
unlawful orders, but could not provide any examples.  A 
review of his personnel file revealed a wide variation in 
evaluations.  He appeared to have good evaluations for doing 
things that he enjoyed with lesser evaluations when doing 
things that he did not enjoy.  He denied a prior history of 
problems with civil authorities or drug usage.  He took no 
responsibility for his actions and stated that the problems, 
which were caused by the Navy, could only be resolved by his 
discharge.  An objective evaluation revealed him to be 
oriented without thought disorder.  He was given and 
impression of "[immature personality" with a recommendation 
for administrative discharge.  

On December 22, 1977, the appellant underwent a psychiatric 
consultation.  His command reported his increasing problems 
since his arrival in January 1977.  He displayed resentment 
of authority and felt he should be able to work at his own 
pace.  He was demanding and became angry and abusive when 
displeased.  There were at least nine occasions of him being 
reported for disrespect, two occasions of refusing to obey an 
order and one unauthorized absence (UA).  His recent series 
of events sharply contrasted with previous service records 
which showed satisfactory adjustment to the Navy.  He had an 
inconsistent level of evaluation but, in general, he was 
considered a satisfactory worker who conformed to military 
standards.  The veteran related the beginning of his 
conflicts to a misunderstanding over his living accommodation 
upon arrival.  He arrived with over 1,000 pounds of personal 
effects, but was given insufficient accommodation aboard 
tugboat.  He protested by requesting a Captain's hearing and 
his room request was granted.  Thereafter, he claimed that 
other members resented his accommodations and his supervisors 
looked upon his with disfavor.  He received negative 
responses and a series of "infringements" upon his rights and 
privileges.  He was aware that his outspoken style aggravated 
those about him, but he felt that there was a conspiracy to 
report him for every minor action.  His current situation 
contrasted to his ability to get along with people in his 
previous service and was the result from his current command.  

On mental status examination, the veteran presented as an 
alert and oriented young male.  He was reserved but 
cooperative.  His speech was spontaneous, full, coherent, and 
relevant with goal-directed thinking.  There was no evidence 
of thought disorder, hallucinations or suicidal ideations.  
His concentration as well as recent and remote memory were 
good.  His affect was appropriate.  His mood was neutral to 
angry.  His judgment was intact.  His insight was present to 
the extent that he was fully aware of his current situation 
that he faced despite his disagreement with the understanding 
for its recurrence.  His reported argumentativeness 
represented his response to his perception that he was being 
harassed and treated unfairly.  He further indicated his 
intent to obtain civilian counsel to pursue charges of 
discrimination.  Due to his prior satisfactory service record 
and normal pre-service history, the examiner was unable to 
document the presence of a character disorder.  However, he 
was considered so free from mental disease and disorder that 
he knew right from wrong and could adhere to those 
principles.  

In March 1978, he was seen for complaint of frequent 
headaches, which he related to the pressures of his job.  He 
complained that everyone, but especially his supervisors, had 
been picking on him.  He also complained of work pressures.  
The examiner commented that the appellant was a manipulator 
with a past and present history of lying with a recent 
attempt to get out of the brig by claiming a back injury for 
which no objective signs could be found.  He had complained 
that hard labor was unfair because he was forced to work too 
late at night.  His May 1978 separation examination revealed 
a "normal" clinical evaluation of his psychiatric status.  

In October 1988, he underwent an extensive psychiatric 
examination by W. F., M.D.  His history disclosed his 
complaint of having been racially harassed while in the Navy.  
He recalled some legal problems in terms of fighting, such as 
being placed in the brig for being involved in "fighting 
racism."  He was "treated like a chump" in service and 
"busted to an E 2" with loss of money, and fines.  He 
decided not to stay in the Navy after they "took money 
away" from him.  Post-service, he worked in a fuel depot for 
a year and then found a permanent job with the Puget Sound 
Naval Shipyard as a sandblaster.  He complained of a 
multitude of physical and emotional problems, which he 
attributed to mercury exposure and racial harassment at the 
shipyard.  He stated that he was fired without a hearing 
because he was felt to be a troublemaker.  He also claimed 
that the company physicians were callous and uncaring.  He 
had a number of civil lawsuits pending.  


The diagnostic impressions included major depressive 
disorder, moderate, single episode; rule out hypochondriasis, 
rule out psychogenic pain disorder, mixed personality 
disorder with paranoid and passive aggressive features.  

The veteran underwent an examination with his private 
physician, C. C., M.D., in November 1991.  The diagnostic 
impressions included delusional disorder, persecutory type, 
and paranoid personality.  

In a private medical record, received in March 1995, D. S., 
M.D., diagnosed major depression, severe, with psychotic 
features; somatization disorder with both psychological 
factors and a general medical condition; and paranoid 
personality disorder, severe.  Dr. D. S. opined that the 
veteran was suffering from a severe paranoid personality 
disorder with major depression.  

The veteran underwent a VA examination in April 1995.  The 
pertinent impression was paranoid schizophrenia on medication 
and followed closely by psychiatry.  The report of 
examination noted that he had been medically boarded for such 
and was fairly severely limiting.  

On VA examination in May 1995, the diagnosis was paranoid 
personality disorder.  The examiner was unable to detect any 
objective signs or symptoms of schizophrenia.  

In a September 2001 VHA opinion report, the examiner stated 
that he had reviewed the veteran's C-file.  He indicated that 
in reviewing other psychiatric assessments, there was no 
evidence that the veteran had had problems in the past.  He 
reported that records indicated that he grew up in a 
relatively stable household and nothing that would suggest 
problems with substance abuse and a social behavior, a mood 
disorder or any problems interpersonally.  

The examiner stated that the veteran's problems began in 1977 
with complaints of feeling somewhat nervous.  The report 
notes that the veteran had had a command requested 
examination later in that year and at that time was 
expressing a lot of anger over various racial incidents.  The 
examiner pointed out that the record indicated that he had 
had numerous discipline problems including several captain's 
masts.  The examiner stated that the veteran manifested very 
little insight into his own role in these problems and tended 
to assign the difficulty to other people.  He reported that 
there was a global suspiciousness of others and it was 
directed primarily at Caucasians.  The report notes that the 
veteran was able to get along satisfactorily with African 
Americans.  The examiner stated that his problems evidently 
continued after service.

He stated that it was not possible to diagnose an individual 
without a direct examination, however, it appeared that the 
veteran had a generalized paranoid reaction to life's 
circumstances.  The examiner pointed out that this could 
represent a delusional disorder, but noted that these were 
most often more fixed on a specific antagonistic individual 
or group of individuals, while the veteran seemed to focus it 
on Caucasians in general, or supervisors.  The report notes 
that ordinarily, a personality disorder has an existence that 
is lifelong and should have manifested prior to this time, 
but that there was not evidence of such.  In conclusion, the 
examiner stated that the veteran seemed to have gotten along 
reasonably well for a time in the service and then began to 
deteriorate suggesting that this was a new onset of an 
illness.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A personality disorder is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1996 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the August 1996 statement of the case and 
November 2000 supplemental statements of the case.  The Board 
concludes that the discussions in the July 1996 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  There is sufficient evidence of record 
to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran is seeking service connection for a psychiatric 
disorder.  We view this matter as two issues.  That is, 
whether the veteran has a personality disorder and whether he 
has an acquired psychiatric disorder, however classified.  

1.  Personality disorder

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2001).  
Consequently, the claim of entitlement to service connection 
for a personality disorder must be denied.  Beno v. Principi, 
3 Vet. App. 434 (1992).

2.  Acquired psychiatric disorder

Of record, are multiple diagnoses of acquired psychiatric 
disorders, some of which are in conflict.  While it is 
unclear whether the veteran has both a personality disorder 
and an acquired psychiatric disorder or has only an acquired 
psychiatric disorder, what is clear is that the veteran has 
an acquired psychiatric disorder.  Of record are the 
following diagnoses:

a. major depression, with psychotic features;
b. rule out hypochondriasis or psychogenic pain disorder;
c. mixed personality disorder with paranoid and passive 
aggressive features;
d. delusional disorder, persecutory type;
e. paranoid personality disorder;
f. somatization disorder with psychological factors; 
g. paranoid schizophrenia; and
h. paranoid reaction

For VA purposes, schizophrenia, major depression, paranoid 
reaction, and delusional disorder are psychotic disorders.  
38 U.S.C.A. § 1101 (2001); see 38 C.F.R. Part 4 (1985-2001).  
The Board finds that the veteran's acquired psychiatric 
disorder is best classified as delusional disorder.  We base 
this finding on the September 2001 VHA opinion, which 
indicates that delusional disorder is the most accurate 
diagnosis.  We are not discounting the other types of 
acquired psychiatric disorders of record, rather we are 
granting the veteran's acquired psychiatric disorder, which 
we find is best classified as delusional disorder.  

It is clear that a psychotic disorder was not diagnosed 
during service.  However, the recent opinion of the VA 
examiner reflects that the veteran did not have lifelong 
problems prior to service.  It was specifically opined that 
the veteran did indeed acquire his psychiatric problems while 
in service and that the findings represented a delusional 
disorder.  

The Board has been presented with a remarkable conflict in 
the evidence.  Many examiners have identified a personality 
disorder whereas others have identified an acquired 
psychiatric disorder. Still others have diagnosed both.  The 
2001 opinion seems to best conform with the record and is 
accorded the most probative value.  The veteran's own records 
reflect that he had met adequate service standards until 1976 
or 1977.  Thereafter, his performance became unacceptable and 
he blamed everyone else for his problems.  He voiced 
conspiracy theories and allegations of prejudice due to race 
and lodging.  Therefore, the 2001 opinion that the onset of 
an acquired illness was in service is supported by evidence.  

Based on the record, the Board concludes that manifestations 
of a delusional disorder were first manifest.  Therefore, 
service connection is granted.


ORDER

Service connection for a delusional disorder is granted.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

